CONCURRING OPINION
Sullivan, Judge:
I still adhere to our opinion in Herman Weber v. United States, T. D. 48248, 69 Treas. Dec. 631, which was affirmed by the Court of Customs and Patent Appeals in 24 C. C. P. A. 349, T. D. 48803. The facts are somewhat different in the case at bar, although the distinction is not clear.
*11Under the circumstances and the facts disclosed in the present record, while adhering to the judgment in the Weber case, sufra, I concur in the conclusion reached by Judge McClelland.
The opinion of Judge McClelland does not in any way attempt to reverse the decision in the Weber case, supra. It merely asserts that the facts in the case at bar are somewhat different from those in the prior case